DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 13-23) in the reply filed on 03/26/2021 is acknowledged.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Claim Objections
Claim 23 is objected to because of the following informalities:  The last line of the claim includes a typographical error of a parenthesis prior to the period ending the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al US 20100224945.
Regarding claim 13, Takahata discloses a micromechanical sensor device (sensor device-S1) having an integrated housing seal (sealing member-30), comprising: a micromechanical sensor chip (sensor chip-10) having an upper side and a lower side, wherein a sensor area (sensing portion-11) adapted to brought into contact with an environmental medium (paragraph 0051) is provided on or at the upper side; and at least one circumferential trench (void-40)  provided in a periphery of the sensor area and open toward the upper side, wherein the trench is at least partially filled with a sealing medium (resin-50) for sealing a corresponding area of a housing to be mounted thereon, and wherein the trench is provided in a substrate of the sensor chip. (See Fig 2D)
Regarding claim 14, Takahata discloses  the sensor chip (chip-10) includes a cavern (see opening created on bottom of chip-10)  that is spanned by a first diaphragm area on the lower side (lower surface-10b) of the sensor chip, and a recess (see top of chip-10) is formed in the sensor area on the upper side (upper surface-10a) of the sensor chip in such a way that the cavern is spanned by a second diaphragm area and the recess is at least partially filled with a protective medium (resin-50) (See Fig 3).
Regarding claim 15, Takahata discloses the sensor chip (chip-10) includes a cavern (see opening in chip-10) that is spanned by a diaphragm area on the upper side (surface-10a) of the sensor chip, and a protective film (resin-50), Fig 3) made of a protective medium is applied at least to the sensor area.
Regarding claim 19, Takahata discloses the lower side of the sensor chip (chip-10) is bonded to an evaluation chip (substrate-20) that includes at least one through hole (through-hole-21). (Fig 9B)
Regarding claim 20, Takahata discloses the sensor chip (chip-10) includes at least one through hole (through-hole-21 extends into the chip). (See Fig 9B and 14)
Regarding claim 21, Takahata discloses at least one of the sealing medium (resin-50) and the protective medium is a rubber-elastic medium. (Paragraph 0068)
Regarding claim 22, Takahata discloses at least one of the sealing medium (resin-50) and the protective medium is a silicone gel. (Paragraph 0068)
Regarding claim 23, Takahata discloses a micromechanical sensor assembly (Fig 6A-6C), comprising: a micromechanical sensor device (sensor device-S1) having an integrated housing seal (sealing membrane-30) and including: a micromechanical sensor chip (chip-10) having an upper side and a lower side (surface-10a and 10b), wherein a sensor area (sensing portion-11) adapted to brought into contact with an environmental medium (paragraph 0051) is provided on or at the upper side, and at least one circumferential trench (void-40) provided in a periphery of the sensor area and open toward the upper side, wherein the trench is at least partially filled with a sealing medium (resin-50) for sealing a corresponding area of a housing (See Fig 2A-2D and 6A-6C) to be mounted thereon, and wherein the trench is provided in a substrate of the sensor chip; and a housing that includes a lower part and a cover part that is connected to the lower part (Fig 2A-2D), wherein: the cover part includes an inwardly directed circumferential spacer area, the sensor chip is one of directly and indirectly mounted on the lower part in an interior of the housing in such a way that the spacer area is placed on the sealing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al US 20100224945 in view of Wildgen US 6350630.
Regarding claim 16, Takahata discloses the device according to claim 13.
However, Takahata fails to disclose a gas-permeable and water-impermeable grid device provided in the sensor area on the upper side of the sensor chip. Wildgen discloses a gas-permeable and water-impermeable grid device (gel-13) provided in the sensor area (sensor-12) on the upper side of the sensor chip. (Fig 1, Col 3 line 62 – Col 4 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gel design of Wildgen into Takahata for the purpose of decreasing potential damage to the sensor chip. The modification would allow for ensuring the environmental forces acting on the sensor chip did not cause damage, which would affect measurement errors.
Regarding claim 17, Takahata discloses a first cavity in which an area of the sensor chip (chip-10) via a suspension device (electrode-12) that is fluid-permeable toward the lower side (surface-10b) is situated beneath the device, the area of the sensor chip (chip-10) includes a cavern (see opening in chip-10) that is spanned by a diaphragm area on the lower side (surface-10b) of the sensor chip, and the lower side of the sensor chip is bonded to an evaluation chip (substrate-20) in such a way that a second cavity that is fluidically connected to the first cavity is formed beneath the diaphragm area.
However, Takahata fails to disclose the use of a grid device. Wildgen discloses the use of a grid device. (Fig 1, Col 3 line 62 – Col 4 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gel design of Wildgen into Takahata for the purpose of decreasing potential damage to the sensor chip. The modification would allow for ensuring the environmental forces acting on the sensor chip did not cause damage, which would affect measurement errors.
Regarding claim 18, Takahata in view of Wildgen discloses the sensor device according to claim 17.
Takahata further discloses the lower side (surface-10b) of the sensor chip (chip-10) is bonded to the evaluation chip (substrate-20) with the aid of a circumferential microfluidically seal-tight bonding frame. (Paragraph 0055)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855